Case: 14-30332          Document: 00512938760              Page: 1      Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                            No. 14-30332                              United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
XL SPECIALTY INSURANCE COMPANY,                                                       February 18, 2015
                                                                                        Lyle W. Cayce
                 Plaintiff                                                                   Clerk

v.

BOLLINGER SHIPYARDS, INCORPORATED, ET AL,

                  Defendants
----------------------------------------------------------------------------------------------------

BOLLINGER SHIPYARDS, INCORPORATED; BOLLINGER SHIPYARDS
LOCKPORT, L.L.C.; HALTER BOLLINGER JOINT VENTURE, L.L.C.,

                 Plaintiffs - Appellants

v.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA; CHARTIS CLAIMS, INCORPORATED,

                 Defendants - Appellees




                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                        USDC No. 2:12-CV-2071, 2:12-CV-2167


Before REAVLEY, JONES, and ELROD, Circuit Judges.
     Case: 14-30332      Document: 00512938760         Page: 2    Date Filed: 02/18/2015



                                      No. 14-30332
PER CURIAM:*
       The district court judgment is affirmed because the claim of the alleged
wrongful act by Bollinger Shipyards was made on the date of the tolling
agreement in 2008 before the policy period in 2011.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2